LOGO [g77243image002.jpg]

EXHIBIT 10.46

July 22, 2010

David Kenny

[Address]

Dear David

On behalf of Akamai Technologies, Inc. and its subsidiaries (“Company”), I am
pleased to confirm our offer of full-time employment with the Company for the
position of President, reporting to me, with a start date of September 7, 2010.
The details of our offer are as follows:

CASH COMPENSATION

 

  •  

Base salary of $21,154.00 paid on a bi-weekly basis. This is equivalent to an
annualized based salary of $550,000.00.

 

  •  

You are eligible to participate in the Company Executive Bonus Program in
accordance with the written terms of that program. This program provides the
potential for a bonus up to 125% of your annual base salary earnings, based on
company financial achievement and your individual performance.

If bonuses are paid to executives for 2010 under the Company Executive Bonus
Program, you will receive a pro-rata bonus payment at the 100% attainment level.
This would result in an approximate bonus of $222,115 (e.g., $550,000 x 1.25 =
$687,500 ÷ 260 workdays in calendar year = $2,644.23 x 84 remaining workdays).
We would not increase your 2010 bonus in the event that Akamai exceeds our 2010
financial targets.

EQUITY

 

  •  

You will receive a new hire equity grant with equity value of $6 million,
comprised of $4 million of equity value in stock options to purchase shares of
the Common Stock of the Company, and -$2 million of equity value in Restricted
Stock Units, subject to approval by the Akamai Board of Directors or a committee
thereof and execution of separate agreements with terms governing such awards.

 

  •  

Stock Options. The number of stock options will be determined on the effective
date of issuance (the “Grant Date”), using the Black Sholes methodology. The
Grant Date is expected to be September 7, 2010. If approved, your stock options
at Akamai will vest over four years. The first 25% of the options will vest on
the first anniversary of your Grant Date. An additional 6.25% of the original
number of options will vest at the end of each successive full three-month
period following the first anniversary of the Grant Date until the fourth
anniversary of the Grant Date.

 

  •  

Restricted Stock Units (RSU). The number of RSUs will be determined on the Grant
Date, based on Akamai’s closing price on such date. The Grant Date is expected
to be September 7, 2010. If approved, your restricted stock units will vest over
four years. The first 25% of the restricted stock units will vest on the first
anniversary of your Grant Date. An additional 6.25% of the original number of
restricted stock units will vest at the end of each successive full three-month



--------------------------------------------------------------------------------

 

period following the first anniversary of the Grant Date until the fourth
anniversary of the Grant Date.

2011 EQUITY COMPENSATION PLAN

 

  •  

Additionally, you will be eligible to participate in the 2011 executive equity
compensation plan. This plan requires approval from the Compensation Committee
of the Board of Directors which is expected to occur in January.

BENEFITS

 

  •  

You are eligible to participate in the Employee Stock Purchase Program beginning
December 1, 2010.

 

  •  

You are eligible to elect health, dental, life, and short/long term disability
insurance coverage and other benefits that are and may become available
generally to employees of the Company. Information about these programs can be
found in the Benefits Guide contained in the information package.

 

  •  

You are eligible to contribute to the Company 401(k) Plan immediately upon hire.
You are also elgible for the Company match, which vests 25% each year based on
your employment date anniversary.

SEVERANCE/CHANGE IN CONTROL

The Company and you will enter into a Change of Control and Severance Agreement
(a copy of which is included in this letter) that will specify the benefits
available to you in the event of:

 

  •  

Involuntary termination for other than cause

 

  •  

Termination of your employment following a change in control of Akamai

If you are involuntarily terminated for any reason other than Cause (as defined
in the severance agreement), you shall be entitled to lump sum cash payments
equal to: one year of your then-current base salary; an amount equal to your
then-applicable annual incentive bonus at target; and an amount equal to 12
times the monthly premium for continued health and dental insurance coverage
paid by the Company on your behalf in the month preceding your termination.

If you are employed as of the date of Change of Control of the Company (as
defined in the severance agreement) and within twelve (12) months following such
Change of Control your employment is terminated by the surviving entity for any
reason other than Cause (as defined in the severance agreement) including your
voluntary resignation for Good Reason (as defined in the severance agreement),
you shall be entitled to:

 

  •  

a lump sum cash payment equal to 24 months of your then-current base salary,

 

  •  

a lump sum cash payment equal to two times your then-applicable annual incentive
bonus at target,

 

  •  

an amount equal to 12 times the monthly premium for continued health and dental
insurance coverage paid by the Company on your behalf in the month preceding
your termination

 

  •  

100% vesting acceleration of your stock options and base RSU’s

Our offer is contingent upon the following:

 

  (1) Completion of an employment application;



--------------------------------------------------------------------------------

  (2) Your consent to and the successful completion of a background
investigation conducted by HireRight pursuant to the Company’s standard
procedures;

 

  (3) Execution of a Non-Competition, Non-Solicitation, Proprietary and
Confidential Information and Developments Agreement/ Non-Solicitation,
Proprietary and Confidential Information and Developments Agreement and the
Akamai Code of Business Conduct and Ethics Certification, both of which are
enclosed with this letter;

 

  (4) Securing appropriate work authorization, if necessary; and

 

  (5) Submission of an I-9 Employment Eligibility Verification Form acceptable
to the Company on your date of employment.

You must be prepared to offer proof of your employability in the United States
in accordance with the requirements listed on the I-9 Form on your first day of
employment. Please be advised that Akamai participates in the Department of
Homeland Security’s E-Verify program, which allows the Company to electronically
verify the employment eligibility of newly hired employees by confirming their
social security numbers and other I-9 information through the E-Verify
database. Successful verification through E-Verify is a condition of your
employment.

You represent that you are not bound by any employment contract, restrictive
covenant or other restriction preventing you from entering into this agreement
or carrying out your responsibilities for the Company as contemplated hereby, or
which is in any way inconsistent with any of the terms hereof. You further
represent that you will not breach the terms of any other agreement to keep in
confidence proprietary information, knowledge or data you may have acquired in
confidence or in trust prior to beginning your employment with the Company.

The Company is an at will employer which means that either you or the Company
may terminate the employment relationship at any time with or without notice and
with or without reason. This letter is not to be construed as an agreement,
either expressed or implied, to employ you for any stated term. No employee or
other representative of Company, other than the CEO, has any authority to enter
into any agreement to the contrary.

Please accept our offer of employment by signing the enclosed copy of this
letter and agreements and returning all documents to Debra Canner, SVP of Human
Resources, Akamai Technologies, 8 Cambridge Center, 7th floor, Cambridge, MA,
02142.

Sincerely,

AKAMAI TECHNOLOGIES, INC.

/s/ Paul Sagan

Paul Sagan

President and CEO

I hereby accept employment with Akamai Technologies, Inc.

 

/s/ David Kenny   7/22/2010 David Kenny   Date